10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 39 Filed 10/17/18 Page1of3

D. GEORGE SWEIGERT, C/O
P.O, BOX 152
MESA, AZ 85211

  

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

(FOLEY SQUARE)

D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA
Plaintiff,

vs. JURY TRIAL DEMANDED

JASON GOODMAN

PLAINITIFF’S MOTION FOR LEAVE TO FILE

And SECOND AMENDED COMPLAINT PER FRC

AY ay
PATREON, INC. (proposed) : 4 rally

 

 

 

 

 

 

|
Defendants oe OSUSSS PACE FR wr ery |
|
{

vi srney who is ating in (Leexscny ofp vate
NOW COMES THE PRO SE plaintiff, a layman non-attorney who is acting in the capacity of private

attorney general in a public interest lawsuit, to respectfully request this Court grant PLAINITIFF’S MOTION
FOR LEAVE TO FILE SECOND AMENDED COMPLAINT PER FRCP 15(a) (“The court should freely give

leave when justice so requires.”).

For the reasons and rationale expressed in the accompanying MEMORANDUM POINTS AND
AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND AMENDED
COMPLAINT PER FRCP 15(a) the Court should approve this motion and ORDER that the proposed Second

Amended Complaint become the operative complaint for this litigation.

The proposed Second Amended Complaint, filed contemporaneously with this pleading, refines the scope
of issues created by the Change of Venue as articled in the decision of the U.S. District Judge (Doc. No. 27,

09/17/2018) and the recommendation of the U.S. Magistrate (Doc. No. 22, 08/29/2018). Almost four (4) months

1
PLAINITIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT PER FRCP 15(A)

é

 
Case 1:18-cv-08653-VEC-SDA Document 39 Filed 10/17/18 Page 2 of3

have passed since the filing of the operative Amended Complaint in South Carolina (Doc. No. 5, filed 06/29/2018

 

i)

10

VW

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

[herein the AC]...Circumstances have. changed which require a more. current complaint.

Additionally, as New York State has published its own racketeering law, New York Penal Law - PEN §

460.00, and South Carolina does not have such a law, legal deficiencies of the AC require correction.

The Plaintiff also seeks permission of the Court to add PATREON, INC., a California corporation, as a co-

defendant. Therefore, the Plaintiff relies on F.R.C.P. Rule 21 to seek joinder of parties (PATREON, Inc.).

Kae 2018

Dated this day of October

Respectfully submitted.

“Vy, <> em
D. GEORGE § IGERT

Pro se non-attorney acting as a private attorney general
for this public interest lawsuit

 

2
PLAINITIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT PER FRCP 15(A)

 
Case 1:18-cv-08653-VEC-SDA Document 39 Filed 10/17/18 Page 3 of3

D. GEORGE SWEIGERT, C/O
P.O. BOX 152
MESA, .AZ.85211

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

  

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

 

 

(FOLEY SQUARE)
D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA
Plaintiff,
VS.
JASON GOODMAN
Defendant CERTIFICATE OF SERVICE
CERTIFICATE OF SERVICE

The Plaintiff certifies under penalties of perjury that the enclosed documents have been sent via First Class

postage paid U.S. Mail to:

Jason Goodman
252 7 Avenue #6S
New York, NY 10001

PRO SE DIVISION

Clerk of the Court

U.S. District Court for the SDNY
(FOLEY SQUARE)

500 Pearl Street

New York, New York 10007-1312

Respectfully dated this day lLesicer 2018,

BERGE

D. GEORGE SWEIGERT

CERTIFICATE OF SERVICE

 
